     Case 3:19-cv-00251-MMD-CLB Document 39 Filed 03/04/21 Page 1 of 1



1

2

3                             UNITED STATES DISTRICT COURT
4                                   DISTRICT OF NEVADA
5                                              ***
6     FERNANDO ROBLES,                               Case No. 3:19-cv-00251-MMD-CLB
7                                    Petitioner,                  ORDER
            v.
8
      WARDEN BAKER, et al.,
9
                                  Respondents.
10

11         Good cause appearing, it is therefore ordered that Petitioner’s unopposed first
12   Motion to Extend Time (ECF No. 38) is granted. Petitioner has until March 31, 2021, to
13   reply to Respondents’ answer to the amended petition for writ of habeas corpus.
14         DATED THIS 4th Day of March 2021.
15

16                                           MIRANDA M. DU
                                             CHIEF UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26
27

28
